[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This action of summary process was initiated by writ, summons and complaint dated October 14, 1992 and returnable to this court of October 28, 1992. The complaint was filed with the clerk of the court on October 23, 1992. Accompanying the complaint was the notice to quit possession filed by counsel and the return of service filed by the deputy sheriff.
The plaintiffs were represented by counsel. Thereafter, on October 28, 1992, each of the defendants filed an appearance with the clerk of the court. Thereafter, answer to the complaint was filed by the defendants under date of November 6, 1992. the matter was claimed for the trial list on November 16, 1992.
The matter came on for hearing before the court December 8, 1992, and the court heard testimony and received exhibits on December 8, 9, and 10, 1992.
The court, having heard the testimony of the plaintiffs and the defendants and their witnesses, makes the following findings. The plaintiffs Edward and Clara Bender are the owners of a certain farm situated on the easterly side of Rafferty Road in Lebanon, Connecticut, and have owned said farm for a considerable period of time. On or about May 15, 1992, the plaintiffs and the defendants, the defendants acting through the defendant Lorretta A. Edel, agreed as to the terms of a certain oral lease for a portion of the plaintiffs' premises, to wit, 15 acres of open land CT Page 11020 for the monthly rent of $160 for a term of six months commencing May 15, 1992, rental payments to be paid in arrears. In addition thereto, the plaintiffs agreed to provide water to animal owned by the defendants and electricity for an electric fence encompassing the 15 acres. The purpose of the lease was to provide a suitable area for grazing for 15 horses and one pony owned by the defendants.
The defendants paid $160 in accordance with the terms of the agreement on June 15, 1992, July 15, 1992, and August 15, 1992, said payments constituting the partial payments for the prior elapsed month. No buildings or structures were included in the terms of the lease agreement. The defendants, although represented by the defendant Loretta A. Edel to the plaintiffs that the defendants had the requisite funds to make the payment to September 15, 1992, the same was never made nor tendered nor were any subsequent payments made or tendered. The animals belonging to the defendants at all times during the lease and to the present date hereof have remained outside and in the weather. From and after May 15, 1992, the defendants brought their animals upon the listed premises where they have remained to the date hereof. The plaintiffs, during the term of the lease, continued to operate a moderate dairy operation consisting of 38 cows and the initial agreement with regard to the six-months ending November 15, 1992 was in consideration of the winter weather conditions and protecting their own animals during the winter season. the court finds that the plaintiffs have proved the allegations of their complaint by a fair preponderance of the evidence.
Judgment for possession of the premises may enter in favor of the plaintiffs.
AUSTIN, J.